Citation Nr: 0535012	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Fort Harrison, Montana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a videoconference hearing from the 
RO before a member of the Board in May 2004.  

It is noted that service connection for the residuals of 
dental trauma was separately denied by the RO for 
compensation and treatment purposes.  The Board notes, 
however, that a claim for service connection is also a claim 
for treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 
(1993).  Therefore, this decision is considered to be 
dispositive of both aspects of the claim, for compensation 
and treatment purposes.  


FINDING OF FACT

The veteran does not have a dental condition resulting from a 
combat wound or other service trauma.  


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ((West 
2002);); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Review of the records shows that during service, in July 
1978, the veteran was struck in the mouth with a rock with 
brief loss of consciousness.  Examination showed that he had 
sustained an abrasion to both upper and lower lips and a 
laceration to the lower gums.  The teeth were noted to be 
intact.  The impression was head trauma.  The veteran was 
referred to the dental clinic for a check-up.  Records of 
that treatment show that he presented with laceration of the 
lower lip and face and the gingival in the region of teeth 
numbered 8 through 10.  Suturing was not indicated.  The 
veteran was treated with warm saline rinses in the area of 
teeth numbered 8 and 9 as well as teeth numbered 24 and 25.  
Later dental treatment records do not show additional 
treatment in these areas.  

Treatment records from the veteran's private dentist show 
that the veteran was treated in June 1997 for extraction of a 
cracked tooth number 19.  There is no indication that this is 
related to the facial injury that the veteran sustained 
during service.  

The veteran testified before the undersigned in May 2004.  At 
that time, the veteran stated that, while operating a large 
lawn-mowing machine, he was stuck in the face and mouth with 
a large piece of asphalt.  He was knocked unconscious and 
prevented from falling under the machine and possibly 
sustaining serious injury by a friend who saw the incident 
occur.  He said that he was taken to the hospital where 
pieces of asphalt were removed from his lips, then went to 
the dental clinic where pieces of asphalt were taken from his 
gums and from between his teeth.  He stated that the dentist 
told him at that time, that one of his fillings had been 
loosened, but that by pushing it down repeatedly with his 
tongue, it would stay in place, which it did, for 
approximately 15 to 20 years.  He stated that he had been 
told by a private dentist that the injury contributed to his 
current dental problems, but that he could not get this in 
writing.  

The veteran did sustain an injury of the mouth while he was 
on active duty.  However, there is no indication that he 
sustained trauma of his teeth at that time.  While injury in 
the area of the teeth is noted, the teeth themselves were 
found to be intact and he is not shown to have current 
residuals of the injuries he sustained during service.  
Issues relating to dental trauma are specific to the teeth 
and whether there was injury of the teeth due to combat 
wounds or other service trauma.  As this has not been 
demonstrated in the record, service connection must be 
denied.  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the possible 
classes of eligibility.  For instance, as discussed above 
there is no evidence that the veteran has a dental condition 
due to dental trauma in service.  Consequently, there is no 
eligibility under Class IIa.  Additionally, there is no 
eligibility for Class I dental care since he is not shown to 
have a service-connected compensable dental condition.  (See 
38 C.F.R. § 4.150).  He also does not allege, and the 
evidence does not otherwise suggest, that he applied for 
dental treatment within a year of his release from active 
duty, so there could be no eligibility for one-time Class II 
treatment for any service-connected noncompensable dental 
condition.  He also was not a POW, which could otherwise 
provide a basis of entitlement under Classes II(b) and II(c).  
Other classes discussed under 38 C.F.R. § 17.161 are also not 
for application in the instant case.

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a dental injury.  The benefit-of-
the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for the residuals of dental trauma is 
denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


